Citation Nr: 1016476	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-20 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for pitting edema of the right lower 
extremity.  

2.  Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member had active service in the United States 
Air Force from August 1978 to December 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  In November 2009, a hearing on 
appeal was held at the RO before the undersigned, who is the 
Veterans Law Judge designated by the Chairman to conduct that 
hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A transcript of 
the hearing has been produced and has been included in the 
claims folder for review.

The  issue of entitlement to service connection for pitting 
edema of the left lower extremity has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over this issue, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an April 2000 decision, the RO denied service 
connection for pitting edema of the right lower extremity.  

2.  Evidence received since the April 2000 rating decision is 
not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the appellant's right lower extremity edema claim.  

3.  The medical evidence indicates that the appellant's 
pitting edema of the right lower extremity had its onset 
during service.

4.  During service, the appellant's uric acid levels were 
determined to be elevated.

5.  The appellant now suffers from gout.

6.  Medical evidence etiologically linking the appellant's 
gout with his military service has been presented.  


CONCLUSIONS OF LAW

1.  The April 2000 RO's decision that denied entitlement to 
service connection for pitting edema of the right lower 
extremity is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1991); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for pitting edema 
of the right lower leg has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The appellant's pitting edema of the right lower 
extremity was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).

4.  Resolving all reasonable doubt in the appellant's favor, 
the appellant's goat began in or was incurred in service.  38 
U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and Material Evidence - 
Pitting Edema of the Right Lower Extremity

In this decision, the Board reopens the appellant's claim of 
service connection for pitting edema of the right lower 
extremity and grants service connection for said condition, 
which represents a complete grant of the benefit sought on 
appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Thus, no discussion of VA's duties to notify and assist is 
required.

Because the appellant did not submit a notice of disagreement 
(NOD) to the April 2000 rating decision denying service 
connection for pitting edema of the right lower extremity, 
that determination became final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302 (1999).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

Under 38 C.F.R. § 3.156(a) (2009), evidence is considered 
"new" if it was not previously submitted to agency decision 
makers.  "Material" evidence is evidence which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  For the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As noted, the appellant's claim for service connection was 
originally denied in a rating decision issued in April 2000.  
The basis for the denial was, in part, that the current 
medical evidence did not show that pitting edema was an 
actual disability for which benefits could be granted.  The 
RO also noted that evidence suggested that the condition was 
an acute, vice permanent, disability.  The appellant was 
notified of that decision but he did not perfect a timely 
appeal; hence, it became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

When the RO denied service connection, it based its decision 
on the appellant's service medical records, the available 
post-service VA medical treatment records, and the 
appellant's application for benefits.  Since then, the 
appellant has submitted written statements from himself, he 
has provided testimony before the Board, and he has proffered 
private and VA medical treatment records.  Of note, the 
appellant has proffered a medical treatment record from the 
Naval Air Station Whiting Field Outpatient Clinic that has 
specifically diagnosed the appellant as suffering from 
pitting edema of both lower extremities.  That record was 
accomplished in February 2007.  Moreover, the medical doctor 
who completed the February 2007 specifically reported that 
the appellant's pitting edema of the lower extremities began 
while he was on active duty in the US Air Force.  The 
examiner reported that the appellant's service medical 
records indeed showed treatment for said condition.  

This evidence is new.  It was not of record prior to April 
200.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the appellant has a disability (pitting 
edema) that began while the appellant was on active duty.  
Moreover, the written and spoken statements proffered by the 
appellant intimate that his condition may be related to 
service.  All of this evidence is not cumulative and has not 
been previously seen and reviewed by the VA.  Hence, it is 
the conclusion of the Board that this evidence is material 
because it does relate to a previously unestablished fact 
necessary to substantiate the claim.  Accordingly, the Board 
concludes that the appellant has submitted evidence that is 
new and material, and the issue involving service connection 
for pitting edema of the right lower extremity is reopened.  

Turning to the merits of the claim, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

As reported, the appellant has contended that he now suffers 
from pitting edema of the right lower extremity and that this 
disorder began in service.  The appellant's various medical 
records have been obtained and included in the claims folder 
for review.  These treatment reports do show that the 
appellant has been treated for pitting edema of the right 
lower extremity.  For example, a medical record from January 
1992 reported that the appellant had pitting edema of the 
right lower leg.  Swelling with pitting edema was noted in 
January 1993 and then again in April 1998.  In all instances, 
the appellant was treated for the disability.  It is further 
noted that all of these instances of pitting edema of the 
right lower extremity occurred while the appellant was on 
active duty.  

The appellant's post-service medical records show that the 
appellant received treatment for pitting edema of both 
extremities at the Naval Air Station Whiting Field outpatient 
clinic in February 2007.  At the time, the medical provider 
specifically noted that the appellant's pitting edema had 
begun while he was in service.  The examiner further noted 
that the etiology or the underlying cause of the pitting 
edema was unknown.  Nevertheless, the examiner prescribed a 
daily diuretic to help control the condition.  

A second doctor, in April 2008, also diagnosed the appellant 
with pitting edema of the lower extremities.  The doctor 
reported that he had reviewed the appellant's service medical 
treatment records although he was not specific as to which 
records he actually reviewed.  He further opined that the 
appellant developed pitting edema of the lower extremities 
while on active duty.  

The Board would note that the VA has not obtained a recent 
examination of the appellant with respect to his pitting 
edema of the right lower extremity.  However, the lack of a 
VA examination is not fatal to this claim because there are 
federal medical records showing a recent diagnosis of pitting 
edema.  Although the appellant's VA medical treatment records 
have been obtained and included in the claims folder, these 
records do not show a diagnosis of pitting edema.  Moreover, 
they do not contain a medical opinion that etiologically 
links the appellant's pitting edema of the right lower 
extremity to his military service.  

With regard to specific evidence, the Board must weigh the 
credibility and probative value of the medical opinions, and 
in so doing, the Board may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this evidence, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of an appellant's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the appellant for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

In this instance, the Board finds that the US Navy's doctor's 
opinion of February 2007 and the private physician's opinion 
of April 2008 were factually accurate.  Both doctors pointed 
to established facts in their opinions.  The Board further 
believes that both doctors provided sound reasoning in their 
analysis of the situation even noting that the etiology of 
the pitting edema disorder was unknown but that daily 
treatment of the condition could control the severity of the 
disorder.  The Navy doctor and the private physician reviewed 
the appellant's in-service medical records, discussed the 
salient facts, and provided a complete rationale for all 
conclusions presented, as noted in the discussion above.

Accordingly, the Board attaches the most significant 
probative value to the February 2007 opinion and the April 
2008 private opinion, as they are well reasoned, detailed, 
consistent with other evidence of record, and included access 
to the accurate background of the appellant.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).  In determining 
whether service connection is warranted, the VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the service member prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The record presents a valid diagnosis of 
pitting edema of the right lower extremity and a federal 
doctor, along with a private physician, has conclusively and 
without hesitation indicated that the condition began while 
the appellant was on active duty.  Accordingly, after careful 
review of all the evidence of record, the Board concludes 
that service connection for pitting edema of the right lower 
extremity should be granted.

II.  Service Connection - Gout

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Notice which 
informs the appellant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with these issues given 
the favorable nature of the Board's decision with regard to 
the issues of service connection for gout.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2009), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected. 38 C.F.R. § 3.310 (2009).  The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The appellant has been denied service connection for gout.  
The RO has denied service connection based upon a VA 
physician's assistant's opinion that concluded that the 
appellant's gout was not caused by or occurred during 
military service.  The appellant has appealed claiming that 
his gout condition was diagnosed in service, that he received 
treatment for said condition in service, and he continues to 
receive medication for the treatment of the disorder.  

As reported above, the appellant did undergo a VA examination 
in November 2006.  The examination was conducted by a 
physician's assistant.  The examiner wrote in his report that 
the appellant's service medical treatment records showed two 
different readings, in 1992 and 1998, indicating that his 
uric acid was elevated.  Upon completion of the physical 
exam, the examiner diagnosed the appellant as suffering from 
"asymptomatic gout".  The examiner further wrote that since 
the military records did not show an actual "gouty attack or 
evidence of a gouty attack", it was less than likely that 
the condition was caused by his "military experience."  

As indicated previously, the appellant's service medical 
treatment records have been obtained and included in the 
claims folder for review.  The records do show that in 
January 1992 the appellant's uric acid levels were elevated.  
Gout as a disability was not specifically diagnosed.  Six 
years later, the appellant, who was on active duty, was 
placed on a low purine diet.  Such a diet helps to control 
the production and elimination of uric acid, which may in 
turn help prevent gout attacks or reduce their severity.  
Uric acid testing accomplished at that time, while the 
appellant was on the diet, did not show elevated levels of 
uric acid.  

In September 2000, approximately twenty-one months after the 
appellant retired from the US Air Force, he was given a 
diagnosis of gout.  He began receiving treatment at the Naval 
Air Station Whiting Field clinic and was referred to a 
private physician for additional gout treatment.  The records 
indicate that from approximately November 2000 to November 
2002, the appellant was seen exclusively for his gout by a 
Doctor A. L. Graybiel.  The records also show that Dr. 
Graybiel prescribed medications for the treatment of the 
condition.  Of particular interest is a record prepared by 
Dr. Graybiel in November 2002.  In that report, Dr. Graybiel 
concluded that the appellant had chronic polyarticular gout 
involving the knees, right foot and forefoot, and great toe 
"that began in 1978."  The Board would point out that Dr. 
Graybiel's opinion was not referenced or even mentioned by 
the VA physician's assistant in his November 2006 opinion.  

In this instance, there is a VA medical opinion concerning 
the etiology of the appellant's gout and there is a private 
doctor's opinion on this same subject.  Both examiners 
pointed to established facts in their opinions - such as 
detailing the appellant's current diagnosis of gout.  
However, with respect to the private physician, he provided 
his opinion after providing care and treatment to the 
appellant for nearly two years.  In making his statement, he 
was not equivocal, vague, or ambiguous with his assertions.  
Moreover, because the private doctor was familiar the service 
member and his history in the military, including his various 
ailments which may have been precursors to an actual 
diagnosis of gout, he was able to provide a factually 
accurate conclusion.  

Additionally, the Board would point to the statements made by 
the appellant over the course of this appeal with respect to 
the symptoms produced by the gout and when he began suffering 
from those manifestations.  In determining whether evidence 
submitted by an appellant is credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  The appellant's statements that he has proffered 
during the course of this appeal have not been contradictory.  
Moreover, since the appellant filed his claim, his recitation 
of the symptoms produced by his gout, and how long the 
condition has bothered him, has remained consistent.  The 
Board finds that the appellant's written and spoken evidence 
is credible, probative, and it adds weight to the overall 
claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 
(1996); Cf Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009).  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2009); see also 38 C.F.R. § 3.102 (2009).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the appellant prevails.  Here the appellant has 
provided credible statements with respect to his gout.  A VA 
physician's assistant has provided an opinion that the 
appellant's gout is not related to his military service.  A 
private doctor has offered an opposing opinion.  In view of 
the foregoing, the Board finds that the evidence is, at 
least, in equipoise.  Because the evidence is in equipoise, 
and since the appellant is supposed to be afforded the 
benefit-of-the-doubt, the Board concludes that the 
appellant's gout began in or is the result of his military 
service, and service connection is granted.


ORDER

1.  Service connection for pitting edema of the right lower 
extremity is granted.

2.  Service connection for gout is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


